I do not believe the law permits an imputed value to a pension plan based upon speculation. Such imputed value when it is used to divide marital assets can only result in an inequitable division of the parties' property as it exists at the time of the division.
Further, if "financial misconduct" or otherwise "intentionally diminishing the value of a marital asset" may be considered by the court in making an equitable division of property, the act must be direct and not inferentially related to the asset.